ORDER
Considering the recommendation of the hearing committee in this matter,
IT IS ORDERED that the hearing committee’s recommendation shall be accepted and the ODC’s motion for interim suspension be and hereby is denied. The ODC has not produced sufficient evidence demonstrating that respondent presently poses a substantial threat of serious harm to the public, as required by Supreme Court Rule XIX, § 19.2.
IT IS FURTHER ORDERED that this matter be remanded for consideration of the previously filed formal charges, and/or the institution of new formal charges, as appropriate.
/s/ Catherine D. Kimball Justice, Supreme court of Louisiana